Citation Nr: 0708474	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  03-10 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from April 1977 to January 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO rating decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
right ankle disability.  

In a March 2005 decision, the Board reopened the veteran's 
claim and remanded the merits of the claim to the RO for 
further development.  In October 2006, the Board again 
remanded this appeal for further development.  


FINDINGS OF FACT

Right ankle problems during service were acute and transitory 
and resolved without residual disability.  The veteran's 
current right ankle disability began many years after service 
and was not caused by any incident of service.  


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by 
service.  38 C.F.R. 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a July 2001 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  A letter 
advising the veteran of the evidence needed to establish a 
disability rating and effective date was issued in January 
2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records; post-service private and 
VA treatment records; VA examination reports; and lay 
statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions; service medical 
records; post-service private and VA treatment records; VA 
examination reports; and lay statements.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including 
arthritis, will be presumed to have been incurred in service 
if they are manifest to a compensable degree within the first 
year following active service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

The veteran's service medical records indicate that he was 
treated for right ankle problems on several occasions during 
service.  A May 1977 treatment entry noted that he reported 
that he twisted his right ankle that morning.  It was noted 
the veteran had pain, swelling, and tenderness of the lateral 
aspect of the right ankle.  The examiner indicated that he 
had good range of motion and no evidence of a fracture.  
Another May 1977 entry noted that the veteran twisted his 
right ankle the previous day and that X-rays were negative 
for a fracture, but that there was soft tissue swelling 
present around the right lateral malleolus.  A May 1977 
statement of medical examination and duty status noted that 
the veteran had an inversion sprain of the right ankle.  A 
June 1977 treatment entry noted that the veteran had an 
inversion injury of the right ankle with moderate swelling 
and point pain at the lateral malleolus.  The veteran was 
prescribed a gelocast wooden shoe for seven days.  

A June 1978 treatment entry noted that the veteran was seen 
for complaints as to his right ankle and that it was possibly 
sprained thirty minutes earlier.  The assessment was mild 
sprain of the right ankle.  Another June 1978 entry also 
related an assessment of mild sprain.  On a medical history 
form at the time of the January 1979 separation examination, 
the veteran checked that he had swollen and painful joints.  
He also reported that he was treated during service for a 
sprained ankle.  The reviewing examiner did not refer to any 
ankle problems.  The objective January 1979 separation 
examination report included a notation that the veteran's 
feet were normal.  An actual chronic right ankle disability 
was not diagnosed during service and this fact provides 
negative evidence against this claim.  

The first post-service evidence noting right ankle complaints 
is a May 1980 VA general medical examination report, which 
noted the veteran reporting that he had a weak ankle.  The 
examiner reported that there was no edema, tenderness or 
deformity of the right ankle and that dorsiflexion and 
plantar flexion were normal.  A May 1980 radiological report, 
as to the veteran's right ankle, related an impression of no 
evidence of fracture, dislocation, or soft tissue swelling 
seen.  Joint spaces were within normal limits.  The diagnosis 
was history of right ankle sprain.  

Subsequent post-service private and VA treatment records show 
treatment for right ankle problems.  

A July 1997 VA treatment entry noted that the veteran 
reported that his right ankle was painful at times.  He 
stated that he sprained his ankle really badly twice in 1977.  
A July 1997 VA radiological report, as to the right ankle, 
noted that the veteran reported that he fell in 1977.  The 
impression was no evidence of acute bony injury, changes 
consistent with distant trauma, and mild degenerative joint 
disease of the tibiotalar joint.  

A February 1998 VA treatment entry noted that the veteran 
complained of a painful ankle.  The impression was 
degenerative arthritis.  A February 1998 consultation report 
noted that the veteran had a history of a right ankle 
fracture in 1977 times two.  The assessment was chronic ankle 
pain secondary to degenerative joint disease and history of 
fracture in 1977.  

A September 1999 treatment entry from Venango County Prison 
noted that the veteran stated that he needed an ace bandage 
for his right ankle.  He reported that he had sprained it 
really badly in service.  An October 1999 entry from that 
facility related an assessment of chronic right ankle pain.  

A March 2006 VA orthopedic examination report noted that the 
veteran's claims folder was reviewed.  The veteran reported 
that his right ankle was painful and weak all the time.  He 
stated that the injury was in 1977 when he was in the army 
and that it was a twisting eversion injury.  The examiner 
discussed the veteran's medical history in detail.  The 
examiner noted that an X-ray of the right ankle was taken to 
see if there had been any interval change since the finding 
of mild joint proliferation seen back in July 1997.  The 
examiner stated that the film was normal with no sign of 
degenerative joint disease, so the previous indication of 
mild degenerative changes were not there.  The diagnosis was 
mild right ankle arthralgia.  The examiner commented that the 
veteran served on active duty from April 1977 to January 1979 
for two years and that he complained of right ankle pain 
nineteen years after military service.  The examiner 
indicated that based on the intermittent ankle pain, he saw 
no direct relationship or causal relationship of the ankle 
sprains in the military.  The examiner remarked that there 
were no identifiable degenerative changes after all the years 
so he saw no relationship.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board notes the references to a history of ankle sprains 
during service in VA and private treatment records.  
Additionally, the February 1998 VA consultation report noted 
that the veteran had a right ankle fracture in 1977 times 
two.  This reference, however, was clearly based on a history 
provided by the veteran and is not probative in this matter.  
Reonal v. Brown, 5 Vet.App. 458 (1995).  The examiner 
indicated an assessment of chronic ankle pain secondary to 
degenerative joint disease and history of fracture in 1977.  
The Board notes that the veteran's service medical records do 
not show any history of a fracture in service.  Also, there 
is no indication that that examiner, or any other examiners 
referencing his service sprains reviewed the claims file in 
providing their assessments.  Given these circumstances, the 
Board finds that these opinions have less probative value in 
this matter.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(an opinion that is based on review of the medical evidence 
is more probative than an opinion that is based on the 
veteran's reported history).

Conversely, the Board notes that the VA examiner at the March 
2006 VA examination indicated that there was no direct 
relationship or causal relationship between the veteran's 
present right ankle disability and his sprain in service.  
The examiner reviewed the veteran's claims file and discussed 
his medical history in detail.  This evidence included a VA 
examination from 1980 which revealed no objective evidence of 
any chronic right ankle disability following service.  
Therefore, the Board finds that the VA examiner's opinion is 
the most probative in this matter.  See Wensch v. Principi, 
15 Vet.App. 362 (2001).  

The Board has considered the veteran's statements and the lay 
statements concerning his disability.  However, the veteran, 
his friend, and mother, as lay persons, are not competent to 
give a medical opinion on the diagnosis or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Moreover, while the veteran 
contends that his symptoms have existed since service, the 
Board accords more weight to the 1980 VA examination showing 
no objective findings of chronic ankle disability, as well as 
the 2006 VA examiner's opinion provided following claims file 
review.

The weight of the competent medical evidence demonstrates 
that any right ankle problems during service were acute and 
transitory and resolved without residual disability, and that 
the current right ankle condition is unrelated to the 
veteran's period of service.  Thus, the Board concludes that 
a right ankle disability was not incurred in or aggravated by 
service.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for a right ankle disability is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


